UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1802



MICHAEL CRAIG CLARK,

                                                 Plaintiff - Appellant,


          versus


JONATHAN NIXON; JEFF PROCTOR; STATE OF NORTH
CAROLINA; DONALD HOBBS; KENT CHAPPELL; CLIFF
HOBBS; PAUL COPELAND; WALLY HOBBS; CHAD
MATTHEWS; ALAN CORPREW; SCOTT WAFF,

                                                Defendants - Appellees,


          and


MARK DAVIS;     JOHN   V.   MATTHEWS;   PERQUIMANS
COUNTY,

                                                             Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-02-47-2-H-1)


Submitted:   October 22, 2004                Decided:   December 9, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael Craig Clark, Appellant Pro Se. Donald Carpenter Prentiss,
HORNTHAL, RILEY, ELLIS & MALAND, Elizabeth City, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Michael Craig Clark appeals the district court’s orders

denying relief on his civil complaint alleging violations of 42

U.S.C. §§ 1983, 1985 (2000).   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Clark v. Nixon, No. CA-02-47-2-H-1

(E.D.N.C. Dec. 18, 2002 & June 3, 2004).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -